I115th CONGRESS1st SessionH. R. 633IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Harper introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize health insurance issuers to continue to offer for sale health insurance coverage offered in the individual market before the enactment of the Patient Protection and Affordable Care Act in satisfaction of the minimum essential health insurance coverage requirement, and for other purposes. 
1.Short titleThis Act may be cited as the Patient Fairness and Relief Act of 2017. 2.Extending option to continue pre-ACA coverage (a)In generalNotwithstanding any provision of the Patient Protection and Affordable Care Act (including any amendment made by such Act or by the Health Care and Education Reconciliation Act of 2010), a health insurance issuer that had in effect health insurance coverage in the individual market as of January 1, 2013, and has continued such coverage through January 1, 2017, under CCIIO guidance (as defined in subsection (c)) may renew and continue to offer such coverage for sale on and after the date of the enactment of this Act in the individual market outside of an Exchange established under section 1311 or 1321 of such Act (42 U.S.C. 18031, 18041). 
(b)Treatment as grandfathered health plan in satisfaction of minimum essential coverageHealth insurance coverage described in subsection (a) shall be treated as a grandfathered health plan for purposes of the amendment made by section 1501(b) of the Patient Protection and Affordable Care Act. (c)CCIIO guidance definedIn this section, the term CCIIO guidance means the letter issued by the Centers for Medicare & Medicaid Services on November 14, 2013, to the State Insurance Commissioners outlining a transitional policy for non-grandfathered coverage in the small group and individual health insurance markets, as subsequently extended and modified (including by a communication entitled Insurance Standards Bulletin Series—INFORMATION—Extension of Transitional Policy through Calendar Year 2017 issued on February 29, 2016, by the Director of the Center for Consumer Information & Insurance Oversight of such Centers). 
